                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF IOWA
                              EASTERN DIVISION

  LINDA OWEN and JEFFREY OWEN,
                  Plaintiffs,                              No. 17-CV-2058 CJW
  vs.                                                    SETTLEMENT ORDER
  DAVID BROWN and J&L
  CONTRACTING, LLC,
                  Defendants.
                                  ____________________
         The Court was advised on May 20, 2019, that the above-captioned case has settled,
and the parties anticipate no further action other than the filing of a stipulated dismissal.
         IT IS ORDERED
         1.    The Clerk of Court is directed to close this case for statistical purposes and
remove it from the trial calendar.
         2.    Closing documents to dismiss the case, pursuant to Federal Rule of Civil
Procedure 41, must be filed within thirty (30) days from the date of this order. If the
case has not been dismissed within thirty (30) days, and/or counsel have not filed a
written status report, this case will be dismissed following notice pursuant to Local Rule
41(c).
         IT IS SO ORDERED this 20th day of May, 2019.




                                           __________________________________
                                           C.J. Williams
                                           United States District Judge
                                           Northern District of Iowa




        Case 6:17-cv-02058-CJW-MAR Document 14 Filed 05/21/19 Page 1 of 1
